Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in the Preliminary amendment filed 01/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  “The method as described in claim 1 or 16 and further comprising a step of providing a distributed ledger technology” should be replaced by ---- The method as described in claim 1 and further comprising a step of providing a distributed ledger technology ----.  Appropriate correction is required.





Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2-13, 15-20, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180192122 in view of 20200296572.
Regarding to claim 1, 20180192122 teaches a  method for efficient wireless communication comprising the steps of: 
a virtualization technology (virtualized) [see Paragraph 0035] ; 
a wireless network interface controller (plurality of wireless network interface controllers 211 a-n) [see Figure 2 and Paragraph 0034]; 
a communication protocol application based on said wireless network interface controller; 
at least one shared wireless network interface controller (shared wireless network interface controller 211 a-n, 212 a-n) [see Figure 6A];
a plurality of virtual wireless network interface controllers created by said virtualization technology which use said at least one shared wireless network interface controller 
(shared wireless network interface controller 211 a-n, 212 a-n) [see Figure 6A]
(said virtualization a plurality of wireless network interface controllers 211 a-n) [see Figure 2 and Paragraph 0034 and 0035]; 
a plurality of wireless connections available for said end user device (a plurality of wireless connections 211 a-n, 212 a-n available for end user device [see Figure 6A and Paragraphs 0034 & 0035];
However, 20180192122 does not explicitly teach providing a plurality of devices, wherein said plurality of devices comprises at least some wireless end user devices.
20200296572, from the same or similar fields of endeavor, teaches 
providing a virtualization technology (network function virtualization (NFV)); 

providing a communication protocol application 620 based on said virtualization technology and said wireless network interface controller (The special-purpose network device 602 includes appropriate hardware 610 (e.g., custom or application-specific hardware) comprising compute resource(s) 612 (which typically include a set of one or more processors), forwarding resource(s) 614 (which typically include one or more ASICs and/or network processors), and physical network interfaces (NIs) 616 (sometimes called physical ports), as well as non-transitory machine readable storage media 618 having stored therein suitable application-specific software or program instructions 620 (e.g., switching, routing, call processing, etc). A physical NI is hardware in an ND through which a network connection (e.g., wirelessly through a wireless network interface controller (WNIC) or through plugging in a cable to a physical port connected to a network interface controller (NIC)) is made, such as those shown by the connectivity between NDs 600A-H. During operation, the application software 620 may be executed by the hardware 610 to instantiate a set of one or more application-specific or custom software instance(s) 622. Each of the custom software instance(s) 622, and that part of the hardware 610 that executes that application software instance (be it hardware dedicated to that application software instance and/or time slices of hardware temporally shared by that application software instance with others of the application software instance(s) 622), form a separate virtual network element 630A-R. Each of the virtual network element(s) (VNEs) 630A-R includes a control 
[see Figure 6a and Paragraph 0054] ; 
providing a plurality of devices (network devices 600 A-H) [see Figure 6A], wherein said plurality of devices comprises at least some wireless end user devices; 
instituting said wireless network interface controller (instituting said WNIC into at least some of the network devices 600 A-H) [see Figure 6A and Paragraph 0054] into said at least some of said plurality of devices; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180192122 in view of 20200296572 because 20200296572 suggests that one or more embodiments of the present invention enable a host subscriber to advantageously provide the convenience of sharing a service to their friends and family in a timely fashion in the event the guests are unable to use their own service, which may be due to service outage, poor network quality, low battery on the device, etc. Further, an implementation 


Regarding to claim 2, 20180192122 further teaches  wherein said plurality of devices is selected from a group consisting of cell phones, smartphones, televisions, smart televisions, cameras, speakers, laptops, printers, system on a chip interfaces, mobile computing devices, any combination thereof (wherein said plurality of devices is selected from a group consisting of cell phones, smartphones, televisions, smart televisions, cameras, speakers, laptops, printers, system on a chip interfaces, mobile computing devices ) [see Figure 2 and Paragraphs 0034 & 0035 & 0036]. Regarding to claim 3, 20180192122 further teaches  wherein said at least one shared network controller comprises a communication protocol application installed in said device (shared network controller comprises a communication protocol application installed in said device ) [see Figure 2 and Paragraphs 0034 & 0035 & 0036]. Regarding to claim 4, 20180192122 further teaches  wherein said virtual wireless network interface controllers comprises software based virtual wireless network interface controllers  (virtual wireless network interface controllers comprises software based virtual wireless network interface controllers) [see Figure 2 and Paragraphs 0034 & 0035 & 0036]Regarding to claim 5, 20180192122 further teaches  wherein said step of creating said plurality of virtual wireless network interface controllers and using said at least one shared wireless network interface controller comprises a step of providing a wireless client, wireless access point, or both (creating said plurality of virtual wireless network interface controllers and using said at least one shared wireless network interface controller comprises a step of providing a wireless client, wireless access point) [see Paragraphs 0034 & 0035 & 0036 and Figure 2]. Regarding to claim 6, 20180192122 further teaches a step of connecting each of said plurality of virtual wireless network interface controllers independently to available wireless connections (a step of connecting each of said plurality of virtual wireless network interface controllers independently to available wireless connections) [see Figure 2 and Paragraphs 0034 & 0035 & 0036]. Regarding to claim 7, 20180192122 further teaches wherein said available wireless connections are selected from a group consisting of wireless devices, WI-FI access points, hot spots, virtual network interface controller access points [see Figure 2 and Paragraphs 0034 & 0035 & 0036]. Regarding to claim 8, 20180192122 further teaches a step of connecting each of said plurality of virtual wireless network interface controllers to at least some of said plurality of devices (connecting each of said plurality of virtual wireless network interface 
However, 20180192122 does not explicitly teach  a step of providing an application which can utilize said virtual wireless network interface controllers. 20200296572, from the same or similar fields of endeavor, teaches a step of providing an application which can utilize said virtual wireless network interface controllers [see Paragraph 0054 and Figure 6A].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180192122 in view of 20200296572 because 20200296572 suggests that one or more embodiments of the present invention enable a host subscriber to advantageously provide the convenience of sharing a service to their friends and family in a timely fashion in the event the guests are unable to use their own service, which may be due to service outage, poor network quality, low battery on the device, etc. Further, an implementation of the present invention can provide a revenue opportunity for service providers by way of offering a service sharing service to its subscribers depending on billing arrangements for shared services.

Regarding to claim 15, 20180192122 further teaches a step of providing an application utilizing said network communication protocol for auto load balancing of bandwidth throughput [see Figure 2 and Paragraphs 0034 & 0035 & 0036]. 

Regarding to claim 22, 20180192122 teaches an efficient wireless communication environment comprising:
providing a virtualization technology (virtualized) [see Paragraph 0035] ; 

providing a communication protocol application based on said virtualization technology and said wireless network interface controller; 
creating from said virtualization technology a plurality of virtual wireless network interface controllers (said virtualization a plurality of wireless network interface controllers 211 a-n) [see Figure 2 and Paragraph 0035]; 
using at least one shared wireless network interface controller by said plurality of virtual wireless network interface controllers (shared wireless network interface controller by said plurality of virtual wireless network interface controllers) [see Figure 2 and Paragraph 0034]; 
providing a plurality of wireless connections for said end user devices from said communication protocol application (providing a plurality of wireless connections 212 a-n fro said end user device from the different protocols) [see Paragraph 0034], said plurality of virtual wireless network interface controllers (said plurality of virtual wireless network interface controllers 211 a-n) [see Paragraph 0034 and Figure 2] , and said at least one shared wireless network interface controller (shared wireless network interface controller 211 a-n, 212 a-n) [see Figure 2 and Paragraph 0034]. 
However, 20180192122 does not explicitly teach providing a plurality of devices, wherein said plurality of devices comprises at least some wireless end user devices.
20200296572, from the same or similar fields of endeavor, teaches 
providing a virtualization technology (network function virtualization (NFV)); 

providing a communication protocol application 620 based on said virtualization technology and said wireless network interface controller [see Figure 6a and Paragraph 0054]; 
providing a plurality of devices (network devices 600 A-H) [see Figure 6A], wherein said plurality of devices comprises at least some wireless end user devices; 
instituting said wireless network interface controller (instituting said WNIC into at least some of the network devices 600 A-H) [see Figure 6A and Paragraph 0054] into said at least some of said plurality of devices; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180192122 in view of 20200296572 because 20200296572 suggests that one or more embodiments of the present invention enable a host subscriber to advantageously provide the convenience of sharing a service to their friends and family in a timely fashion in the event the guests are unable to use their own service, which may be due to service outage, poor network quality, low battery on the device, etc. Further, an implementation of the present invention can provide a revenue opportunity for service providers by way of offering a service sharing service to its subscribers depending on billing arrangements for shared services.


Allowable Subject Matter
Claims 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUONG T HO/Examiner, Art Unit 2412